Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 10, 13, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pernu et al. (US 20060180000 A1), hereinafter Pernu.
Regarding Claim 1, Pernu discloses a strand of a wristband comprising an end [6] intended for fixing removably to a watch case, a projection or a groove arranged at the end (6 projects into 2), the projection or groove being intended to become lodged within a groove or projection of a watch case [5], at least one vertical opening arranged in a thickness of the projection of the strand of the wristband or of a wall forming the groove of the strand of the wristband [4], and an elastic element [8] positioned at least partially facing the at least one vertical opening, so as to be able to accept a pin [3] through the elastic element and through at least part of a length of the at least one vertical opening (Pernu figs. 2 and 3).

    PNG
    media_image1.png
    252
    411
    media_image1.png
    Greyscale

Pernu Fig. 2

    PNG
    media_image2.png
    303
    271
    media_image2.png
    Greyscale

Pernu Fig. 3
Regarding Claim 2, Pernu discloses the strand as claimed in claim 1, wherein the at least one vertical opening passes through a thickness of the projection or of the groove of the strand (fig. 3, vertical hole 4 passes through the projection of 6).
Regarding Claim 3, Pernu discloses the strand as claimed in claim 1, wherein the elastic element is housed removably in a housing arranged at a lower or upper 
Regarding Claim 4, Pernu discloses a spring [8] that acts a spring washer (fig. 3).  Thus, Pernu discloses strand as claimed in claim 3, wherein the elastic element is an element able to hold the strand on a watch case with minimal clearance using a pin, the elastic element being selected from a group including a spring washer.  
Regarding Claim 6, Pernu discloses a strand as claimed in claim 1, wherein the strand is a flexible strand (par. 0017 “Typically, the strap 1 is made from a polymeric material” and par. 0002 “attachable by a flexible strap”).
Regarding Claim 7, Pernu discloses a device for removably fixing the strand as claimed in claim 1 to a watch case [2], wherein the device comprises: at least one groove parallel to a plane of a frame of the watch case arranged on a periphery of the watch case [5], delimited by an upper surface and a lower surface which are parallel to the plane of the frame of the watch case (groove 5 has such characteristics, fig. 2), the at least one groove being able to accept the projection positioned at the end of the strand [6]; at least one watch case opening passing vertically through one of the lower or upper surfaces delimiting the at least one groove of the watch case, so that the at least one opening is substantially aligned with the at least one vertical opening of the strand of, when the strand is fixed (fig. 3 vertical hole 4 and fig. 2 vertical hole 7); at least one pin able to become lodged through the elastic element, arranged within the watch case or within the strand to correspond with the respective openings thereof, through a part of the at least one vertical opening of the strand and through the at least one watch case opening to guarantee the holding of the strand on the watch case (fig. 3, pin 3).
Regarding Claim 10, Pernu discloses The fixing device as claimed in claim 7, wherein a height of the projection of the strand is substantially equal to a height of the groove of the watch case, so that a surface of the projection which is opposite to a surface that has the at least one pin inserted into it is pressed firmly against a surface delimiting the groove of the watch case, which is opposite to a surface delimiting the projection comprising the at least one vertical opening of the strand that accepts the at least one pin (fitting of projection 6 within groove 5 as shown from fig. 2 to fig. 3 has these characteristics).
Regarding Claim 13, Pernu discloses a watch case [2] intended for the removable fixing of at least one strand as claimed claim 1, wherein the watch case comprises: at least one groove parallel to a plane of a frame of the watch case arranged on a periphery of the watch case [5], delimited by an upper surface and a lower surface which are parallel to the plane of the frame of the watch case (groove 5 has such characteristics, see fig. 2), the at least one groove being able to accept a projection positioned at the end of the strand [6]; and at least one watch case opening passing vertically through one of the upper or lower surfaces delimiting the groove of the watch case [4], able to accept a pin for fixing the strand [3], and an elastic element [8] arranged at least partially facing the at least one opening (figs. 2 and 3). 
Regarding Claim 14, Pernu discloses a wristband, wherein the wristband comprises one or two strands as claimed in claim 1 ( “strap” as described in par. 0003).
Regarding Claim 15, Pernu discloses a timepiece, wherein the timepiece comprises a watch case and a wristband fixed removably to the watch case by the fixing device as claimed in claim 7 (par. 0004 “wristwatch”).
Regarding Claim 18, Pernu discloses a device for removably fixing the strand as claimed in claim 7 to a watch case, wherein the at least one groove is arranged on the periphery of the middle of the watch case (fig. 2, groove 5 is arranged on periphery and middle of 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pernu as applied to claim 4 above, and further in view of Vuille (US 20180157216 A1).  
Regarding Claim 5, Pernu discloses an elastic element comprising a through opening and a vertical opening, but Pernu does not disclose the elastic element having an axis that is offset from the axis of the vertical opening.  
Vuille discloses offsetting axis of holes for pins in combination with a spring for the purpose of automatically eliminating clearance between the connecting part (Vuille par. 0041).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to understand from Vuille that the axis of the elastic element and the vertical opening of Pernu could be offset for the benefit of reducing clearance in the assembly.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pernu as applied to claim 4 above, and further in view of Iwagasaki (CN 1317731 A).  
Regarding Claim 9, Pernu discloses a pin, but it does not disclose that the pin comprises a smaller diameter intermediate portion intended to be housed within the elastic element.  Iwagasaki discloses a smaller diameter intermediate portion [Iwagasaki 9] intended to be housed within an elastic element [Iwagasaki 10] (Iwagasaki fig. 1).

    PNG
    media_image3.png
    449
    406
    media_image3.png
    Greyscale
Iwagasaki fig. 1
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the smaller diameter intermediate portion of the elastic element of Iwagasaki to Pernu, as Iwagasaki discloses the benefit that the reduced diameter portion generates a fixing force and helps reinforce the pin (Iwagasaki p. 11 lines 6-13). 
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pernu as applied to claim 1 above, and further in view of Lalo (US 8770831 B1).  
Regarding Claim 11, Pernu discloses the fixing device as claimed in claim 7, however Pernu does not disclose the groove [5] arranged in the middle of two lugs.
Lalo discloses that a watch typically includes a watchcase provided with a set of spaced apart projecting horns or lugs at a top and a bottom of the watchcase and a watchband that is attached to the lugs (Lalo col. 1 lines 14-16).  As it is disclosed that it is typical in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add lugs such that the groove of Pernu is arranged in the middle of the lugs.  
Claim 12, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pernu as applied to claim 1 above, and further in view of Gerasimov et al. (CN 1085329 A), hereinafter Gerasimov.
Regarding Claim 12, Pernu discloses a pin [Pernu 3] able to become lodged through an elastic element [Pernu 8] arrange within the watch case through at least one vertical opening of the strand [Pernu 7] and the watch case [Pernu 4] to guarantee the holding of the watch case.  Pernu does not disclose device that projects into a groove of the strand.  
Gerasimov discloses a device for removably fixing a-the strand as claimed in claim 1 to a watch case, wherein the device comprises: at least one projection parallel to a plane of a frame of the watch case arranged on a periphery of the watch case (Gerasimov fig. 2), delimited by an upper surface and a lower surface which are parallel to the  plane of the frame of the watch case (Gerasimov fig. 2, top of 5 and bottom of 5’), the at least one projection being able to accept a-the groove positioned at the end of the strand (Gerasimov fig. 2, groove formed between 5 and 6 and groove formed between 5’ and 6, projection of 1 and 2 accept each respectively);  at least one opening of the watch case [Gerasimov 10] passing vertically through the at least one projection of the watch case so that the at least one opening is substantially aligned with the at least one vertical opening arranged in a wall forming the groove of the strand [Gerasimov 11] when the strand is fixed (Gerasimov 10, 11, and 12 are openings, fig. 3).  

    PNG
    media_image4.png
    343
    375
    media_image4.png
    Greyscale

Gerasimov fig. 2
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Pernu and modify the projection of the strand [Pernu 6] and the strap [1] it combines with so that the strand includes branches [Gerasimov 5, 5’] with incline planes [Gerasimov 7, 7’] to interact and cover the outer surface of the watch case for the benefit of Gerasimov in ensuring the top and bottom faces of the watch case are fit tightly with the fixing device.  Additionally, Gerasimov includes a projection into the watch case into its shape which can easily be modified to take the form of the projection of Pernu, and thus Pernu would be able to add the fitting benefit of Gerasimov by adding to and not otherwise adjusting its strand.  
	Regarding Claim 16, Pernu further discloses a timepiece, wherein the timepiece comprises a watch case and a wristband fixed removably to the watch case by the fixing device as claimed in claim 7 (Pernu par. 0004 “wristwatch”).
	Regarding Claim 19, Gerasimov further discloses a device for removably fixing the strand as claimed in claim 12 to a watch case, wherein the at least one projection is arranged on the periphery of the middle of the watch case (Gerasimov fig. 1 and 2, projections 1 and 2 are on the periphery and in the middle of the watch case).   

    PNG
    media_image5.png
    237
    332
    media_image5.png
    Greyscale

Gerasimov fig. 1
Regarding Claim 20, Gerasimov further discloses a projection arranged on a periphery of a watch case (Gerasimov fig. 2, 1 and 2 project into 4 at the periphery of the case), the projection being adapted to become lodged within the groove of the strand (Gerasimov fig. 2, groove formed between 5 and 6 and groove formed between 5’ and 6, projection of 1 and 2 accept each respectively); at least one vertical opening arranged in a thickness of the projection (Gerasimov fig. 2, coaxial holes 10, 11, 12).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pernu as applied to claim 6 above, and further in view of Chan (US 20150107300 A1 ).
Regarding Claim 17, Pernu does not explicitly disclose that the strand comprises at least on link.  Chan discloses a link assembly for a wristwatch with releasably detachable link members and a bracelet with the link assembly (Chan par. 0002).  Chan discloses that a problem exists for wearers of wristwatches in in that wearers have different size wrists, and that one way to resolve this issue is for retailers/salesperson to be able to adjust the length of bracelet and that is the purpose of using links (Chan par. 0003).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the strand of Pernu comprise at least one link to give it the adjustability and overcome the problem of wrist size as disclosed by Chan.  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding Claim 8, while Pernu discloses the fixing device as claimed by claim 7 and the pin which is equal to or less than the size of the entire vertical opening between both the case and the strand, it does not disclose that the length of the pin is equal to or less than the length of the vertical opening of the strand.  No other prior art renders it obvious that the length of the pin would be less than or equal to the length of the at least one vertical opening of the strand, interpreted as the vertical opening’s strand portion length only and not the whole vertical opening length.    

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wilson (US 20150164189) discloses a wearable electronic device holder with alignment pins that may be held in place by a frictional fit, in which case a mechanical gasket such as an O-ring may be used with the benefit of providing water-seepage protection.  This disclosure would make it obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of Pernu with the O-ring gasket of Wilson.  
Ho (US 20050265132 A1) discloses a watchcase and watch chain with a groove longitudinally on the watch case in which a flange of the watch chain fits within the groove and includes a vertical through hole, an elastic element, and catapult nail that form a locking system.  
Hatanaka et al. (US 20170265607 A1) discloses an attachment system for an electronic device including a watch that includes a lug/protrusion and a hollow housing, both including several vertical openings for a pin and to act as a retention member. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844 
/EDWIN A. LEON/Primary Examiner, Art Unit 2833